Citation Nr: 0828186	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-38 426	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right foot disability 
due to surgery performed at a VA medical facility in June 
2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to October 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision (issued in April 
2004) by the RO in Philadelphia, Pennsylvania () which denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for right foot disability due to surgery 
performed at a VA medical facility in June 2001.  The veteran 
filed a notice of disagreement (NOD) in April 2005.  
Subsequently, the appeal was transferred to the RO in 
Pittsburgh, Pennsylvania ; and the Pittsburgh RO issued a 
statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.  

In March 2006, the veteran testified during a hearing before 
Pittsburgh RO personnel; the transcript of that hearing is of 
record.  Thereafter, the December 2006 supplemental SOC 
(SSOC) reflects the RO's continued denial of the claim on 
appeal.  

In July 2008, the veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when  
further action, on his part, is required.




REMAND

The Board review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

The veteran seeks compensation benefits for right foot 
disability that he claims is the result of surgical removal 
of an ingrown toenail of the right great toe, performed at 
the VA Medical Center (VAMC) in Altoona, Pennsylvania in June 
2001.  His hearing testimony and various written statement 
reflect his assertion that his right foot became infected 
following surgery, and lead to septic shock that, in turn, 
lead to nerve damage and foot drop and other disabilities, 
according to orthopedic physicians at the Pittsburgh VAMC

In November 2006, after review of the veteran's claims file 
and an examination, a VA physician provided a medical opinion 
that the veteran's foot drop and other disabilities most 
likely developed due to his lumbar stenosis that was 
surgically corrected in October 2006.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the VA hospitalization, medical or surgical 
treatment, or examination upon which the claim is based to 
the veteran's condition after such care, treatment, 
examination, or service has stopped.  38 C.F.R. § 3.361(b) 
(2007).  Thus, the veteran's physical condition prior to and 
after undergoing the removal of his ingrown toenail of the 
right great toe is of paramount importance.  Here, the 
veteran reported that the infection resolved four to five 
months after surgery; however, he later began to notice 
tripping with his right foot which continued for two years 
before he fell in May 2004, hurting his shoulder.  Here, the 
claims file still does not contain the VA podiatrist's notes 
for the actual surgery performed on June 7, 2001 to the 
veteran's right great toe.  Nor does the claims file contain 
VA medical records from the Altoona VAMC after July 13, 2001 
until March 23, 2005, except for a period from May 4, 2004 to 
May 11, 2004.  Moreover, there are no treatment records dated 
after July 2001 until August 6, 2004 from the Pittsburgh 
VAMC.  Thus, the November 2006 VA examiner was unable to 
review all VA records pertinent to the veteran's claim.  

On remand, the RO should obtain the veteran's medical records 
dated from July 13, 2001 through March 22, 2005 and since 
March 27, 2006 from the Altoona VAMC and from July 2001 
through August 5, 2004 and since September 15, 2004 from the 
Pittsburgh VAMC.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities. 

Moreover, as the record still does not contain a medical 
opinion based on full consideration of the pertinent, 
documentary evidence, another examination and opinion is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002);38 C.F.R. 
§ 3.159 (2008).  As such, the RO should arrange for the 
veteran to undergo another VA orthopedic examination, by an 
appropriate physician, at a VA medical facility.  The veteran 
is hereby notified that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of treatment and/or evaluation of 
the veteran  from the Altoona VAMC (from 
July 13, 2001 through March 22, 2005, and 
from March 27, 2006 to the present) and 
from  the Altoona VAMC (from July 2001 
through August 5, 2004 and from September 
15, 2004 to the present).  Such medical 
records should particularly include the 
VA podiatrist's notes for the actual 
surgery on the veteran's right great toe 
performed at the Altoona VAMC on June 7, 
2001, as well as any consent form the 
veteran signed prior  to the June 2001 
surgery.  

The RO should follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards obtaining records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The physician should identify all current 
disability/ies affecting the veteran's 
right foot.  Then, physician should 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran has right 
foot disability, to include right foot 
drop, as the result of VA surgery, on  
June 7, 2001, for removal of an ingrown 
toenail of the right great toe. 

If so, the physician should also opine 
whether the proximate cause of such 
additional right foot disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment or after, 
or (b) an event not reasonably 
foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, 
in performing the June 2001 surgical 
procedure, any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  In providing the requested 
opinion, the physician should consider 
and address the findings of November 2006 
VA examiner, as well as the veteran's 
assertions.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

